Citation Nr: 1426282	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  12-19 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD), for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and the Veteran's daughter



ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to January 1956.  The Veteran died in August 2009.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the RO in Milwaukee, Wisconsin.  The appeal was certified to the Board by the RO in Detroit, Michigan. 

After the Veteran's death in August 2009, his widow submitted an October 2009 application for dependency and indemnity compensation (DIC), death pension, and accrued benefits.  Under the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) which created 38 U.S.C.A. § 5121A (West Supp. 2013) (substitution in case of death of a claimant who dies on or after October 10, 2008), persons who would be eligible for accrued benefits may be substituted for a veteran who dies during the pendency of an appeal.  Evidence associated with the claims file, including the Veteran's August 2009 death certificate and August 1955 marriage certificate, reflect that the appellant is his surviving spouse.  As such, she is eligible to apply for accrued benefits and the Board infers her DIC and accrued benefits claim as a request for substitution as claimant in place of the Veteran.  38 U.S.C.A. § 5121A; see also 76 Fed. Reg. 8,666 -01 (Feb. 15, 2011) (Proposed Rule).

In March 2013 the appellant testified during a videoconference hearing before the undersigned Acting Veterans Law Judge; a transcript of the hearing is of record.

The Board issued an August 2013 decision which, in relevant part, remanded the increased rating for PTSD claim, for accrued benefits purposes, for additional development.  The issue returns now for appellate consideration.

As a final preliminary matter, in addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claim. A review of the documents in such file reveals that they contain the testimony of the appellant's March 2013 Board hearing; all other documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Throughout the pendency of the claim, the Veteran's PTSD was productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for an evaluation greater than 30 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5121, 5121A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The appellant has been substituted as the claimant in place of the Veteran.  Notice and assistance provided to the Veteran is imputed to the appellant.  See 38 U.S.C.A. § 5121A; see also Notice of Proposed Rulemaking, Substitution in Case of Death of Claimant, 
76 Fed. Reg. 8,666, 8,672-3 (notice under the duty to notify is sent to a substitute only if notice to the deceased claimant was inadequate and assistance under the duty to assist is provided to the substituted claimant to the extent practicable).

The duty to notify was satisfied in a June 2009 letter to the Veteran.  The June 2009 letter informed the Veteran of the evidence and information necessary to substantiate the increased rating for PTSD claim, that VA would seek to provide, that he was expected to provide, the information required of the Veteran to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  The June 2009 notice was provided prior to initial adjudication of the increased rating claim in October 2010.  This notice complied fully with the content and timing requirements of the duty to notify.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

The duty to assist in obtaining records has been fully satisfied.  The Veteran's service treatment records are associated with the claims file, as are private and VA records.  The appellant testified that the Veteran had sought treatment through the VA Tennessee Valley Healthcare System for his PTSD between 2003 and 2007 at the March 2013 Board hearing.  The Board remanded to obtain any outstanding records of such care in August 2013.  The Appeals Management Center (AMC) conducted a records capture for the Veteran's treatment records at the Tennessee Valley Healthcare System through the Compensation and Pension Record Interchange (CAPRI) system in August 2013.  This search resulted in duplicates of records previously associated with the claims file.  CAPRI generally contains veterans' treatment records and an electronic search is sufficient to obtain those records.  See, e.g., VA Adjudication Manual M21-1MR III.iii.1.C.13.a.  The Board finds that there are no outstanding medical records, VA or otherwise.  The duty to assist in obtaining records has been satisfied.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of a veteran.  38 C.F.R. § 3.326(a).  In this case, the Veteran was sadly too ill to attend a scheduled July 2009 VA examination and died shortly afterward.  Unfortunately, his death prevents further assessment of his psychiatric functioning on direct examination.  Although the Veteran had good cause for his failure to report for an examination, the Board must rely on the available evidence in assessing the increased rating claim where a contemporaneous examination is not available, which includes the reliance on examination reports from previous claims.  See, e.g., Olson v. Principi, 3 Vet. App. 480, 482 (1992).  The Board has done so below.

The appellant was also provided an opportunity to set forth her contentions during the hearing before the undersigned Acting Veterans Law Judge.  38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, at the March 2013 prehearing conference and during the hearing itself, the undersigned Acting Veterans Law Judge identified the issues on appeal (Transcript (Tr.), pg. 2).  The undersigned explained the evidence needed to substantiate the appellant's claim (Tr., pgs. 17).  Information was also solicited regarding the issue on appeal, including a description of the Veteran's PTSD (Tr., pgs. 13-17).  The Board remanded to obtain possibly outstanding VA treatment records.  The hearing discussion did not reveal any other evidence that might be available that had otherwise not been submitted.  Even so, the record was held open to provide the appellant time to submit additional evidence.  The appellant requested that the record be held open for an additional 30 days in September and October 2013 to submit additional evidence.  The Board granted the requests in November 2013.  The appellant was clearly aware that additional evidence would assist her in substantiating the claim for an increased rating for PTSD.  Significantly, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the manner in which the Board hearing was conducted.  As such, the Board finds that, consistent with Bryant, the undersigned Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim remainng on appeal based on the current record.

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded in August 2013, solely to obtain any outstanding VA treatment records from the VA Tennessee Valley Healthcare System.  The AMC determined that there were no such outstanding records as discussed.  The Board finds that the AMC complied substantially with August 2013 remand instructions.  Further remand for additional development of the prior remand instructions is not warranted.  See Stegall.

II. Accrued Benefits

The law applicable to accrued benefits provides that certain individuals, including the Veteran's surviving spouse, may be paid periodic monetary benefits to which the Veteran was entitled at the time of his death under existing ratings or based on evidence in the file or constructively of record at the time of his death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.  

For a surviving spouse to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  The Veteran filed a claim for an increased rating for PTSD in May 2009.  Before the RO could decide the claim, the Veteran died in August 2009.  The appellant filed a claim for death benefits, including accrued benefits, in October 2009.  The RO found that the appellant was an eligible accrued benefits beneficiary for the pending increased rating claim.  See 38 C.F.R. § 3.1000(a), (c).

As discussed in the Introduction, the appellant has been substituted for the Veteran under 38 U.S.C.A. § 5121A.  Accordingly, the record was not closed on the date of the Veteran's death, and the appellant has been able to submit and develop additional evidence throughout the course of this appeal.  38 U.S.C.A. § 5121A (West Supp. 2013).

III. Disability Ratings

The appellant contends that the Veteran was entitled to a rating in excess of 30 percent for his PTSD.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's service-connected PTSD was evaluated as 30 percent disabling under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  Ratings are assigned according to the manifestation of particular symptoms.  When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Under the provisions for rating psychiatric disorders, a 30 percent disability rating requires evidence of the following:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, DC 9411.  

The Board notes that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, supra.  Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

Unfortunately, the record on appeal is extremely limited in this case.  The Veteran did not undergo a medical examination in conjunction with this claim.  There are no regular VA treatment records from the year prior to the May 2009 claim for benefits through the date of the Veteran's death in August 2009.  The last VA examination to evaluate the severity of the Veteran's PTSD was conducted in August 2004.  As discussed, the Board must rely on the August 2004 VA examination report in adjudicating this claim.  Olson, 3 Vet. App. at 482.

The Veteran underwent an August 2004 VA examination in conjunction with his claim for service connection for PTSD.  The examiner elicited a full description of the Veteran's social and occupational history.  With regards to his medical history, the Veteran reported having been on a sedative or "nerve pill" since 1958.  He had never been hospitalized or seen by a mental health specialist.  The examiner recounted the contents of treatment records from 2000 to 2004 showing treatment for depression and anxiety by an internist.  The Veteran reported that his family knew not to wake him because he would automatically strike out.  He reported a recent incident of striking his wife while asleep.  The Veteran reported marrying his wife, the appellant, while on active duty and described their current relationship as "great."  The Veteran and the appellant had three children, with whom the Veteran reported regular telephone contact and visits several times per year.  The Veteran denied any history of substance abuse, arrests, or domestic violence.  The Veteran retired from General Motors in 1996.  He reported missing about six months of work in the 1950's due to nervousness.  The Veteran also reported missing a few months of work in the 1960's due to a subtotal gastrectomy.  After retirement, the Veteran and the appellant purchased a mobile home and traveled for a year before settling in Tennessee.  The Veteran's 86 year old aunt lived with the Veteran and the appellant at that time.  He reported attending church regularly, having friends, confiding in his wife, and enjoying yard work.  The examiner indicated that the Veteran had maintained good family relationships and employment with some problems in the distant past.  

On mental status exam, the Veteran was alert and oriented throughout the exam.  He was good humored, pleasant, and cooperative with the examer and maintained good eye contact.  He displayed good personal hygiene.  There was no evidence of psychosis.  The Veteran denied any significant problems with memory, noting that he remembered his doctor appointments and took medication independently.  The examiner did not some inability to recall words after a short period and missed several numbers while performing serial 7's.  The Veteran reported that he would go "blank" when nervous, resulting in trouble with concentration and memory.  The Veteran reported becoming nervous around crowds of people.  The Veteran also endorsed panic attacks, but had not observed their frequency.  He reported much more frequent panic attacks in the 1950's and was placed on medication for such.  The Veteran did report some seasonal increase in feeling down because the weather would require him to stay in his house.  The Veteran would isolate himself during these periods.  The examiner characterized these episodes as "mild periods of depression" reportedly lasting one to two days and rarely occurring in the summer.  The Veteran denied suicidal ideation and feelings of hopelessness and worthlessness.  He reported having homicidal ideations toward individuals he thought had wronged him, but the thoughts were without intent.  The examiner also indicated that the Veteran met the diagnostic criteria of PTSD, having the stressor and stomatology to support the diagnosis.  The examiner assigned a GAF score of 60.

The lay evidence regarding the severity of the Veteran's PTSD is similarly brief.  The Veteran filed his claim for an increased rating by a telephone call in May 2009, as recorded by a VA Form 119, Report of Contact.  The RO attempted to provide the Veteran with a VA examination to assess his PTSD in July 2009, but the Veteran was unable to attend the examination due to terminal lung cancer.  Unfortunately, he died in August 2009 without having provided a description of the symptoms of his PTSD, their frequency, duration, or severity, or the functional impairment they caused.  Similarly, the appellant's October 2009 claim for accrued benefits, her December 2010 Notice of Disagreement, and June 2012 Substantive Appeal offer no descriptions of the Veteran's PTSD.  The March 2013 Board hearing contains the only lay evidence regarding the severity of the Veteran's PTSD.

Both the appellant and the Veteran's daughter testified as to the Veteran's PTSD symptoms in March 2013.  Board Hearing Tr. at 13-17.  The appellant testified that the Veteran had nightmares and would strike out in his sleep.  Id. at 13.  She reported that he had hit her in the head while asleep in the few years prior to his death.  Id.  The Veteran's daughter testified that the appellant, her mother, had told her never to touch the Veteran while he was sleeping because of bad nightmares and that he would try to punch anyone touching him.  Id.  The appellant reported that the Veteran had nightmares approximately two to three times a week.  Id.  The appellant and the Veteran's daughter also testified to the Veteran's startle reflex and that he would jump if someone surprised him.  Id. at 14.  The Veteran's daughter reported that a loud noise in a grocery store caused the Veteran to "hit the ground."  Id.  The Veteran's daughter reported that the Veteran had anxiety and was depressed.   Id.  When questioned as to whether the Veteran had panic attacks, the appellant responded that the Veteran had "a little bit of every kind of attacks."  Id. at 15.  The Veteran's daughter described him becoming angry when unable to find something.  Id.  The appellant indicated that the Veteran was highly nervous.  Following the appellant's comment, the Veteran's daughter testified that the Veteran had rubbed a hole in a chair where he sat.  Id.  Finally, the appellant testified that the Veteran had received treatment through the Nashville VA hospital.  Id. at 16-17.

The Board finds that the evidence does not demonstrate that the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity.  

Based on the limited evidence, the Board concludes that the Veteran's PTSD symptoms were at a consistent level between his original claim for service connection and the current increased rating claim, even though the August 2004 VA examination was conducted in connection with the service connection claim and almost five years prior to the May 2009 increased rating claim on appeal.  The August 2004 VA examination report and the March 2013 Board hearing testimony are similar.  Both note the Veteran's nightmares and sleep disturbance, including the incident of the Veteran striking his wife in his sleep, his heightened startle response to loud noises, panic attacks, irritability, and hypervigilance (or nervousness).  Thus, reliance on the August 2004 VA examination report in this case is appropriate to assess the severity and functional impairment caused by the Veteran's PTSD in 2009.  

The symptoms reported in the August 2004 VA examination report are consistent with a 30 percent rating.  The Veteran had chronic sleep impairment, mild memory loss during testing, some seasonal depression, and anxiety.  The Veteran's symptoms did not include flattened affect, circumstantial, circumlocutory, or stereotyped speech, difficulty in understanding complex commands, impairment of short-and long-term memory, impaired judgment, impaired abstract thinking, or difficulty in establishing and maintaining effective work and social relationships.  The VA examination report does indicate that the Veteran had panic attacks, but could not describe their frequency.  The March 2013 hearing testimony also indicates that the Veteran had panic attacks without a description of their frequency.  The Veteran also reported disturbances of mood, seasonal depression, but these were rare, of short duration, and not prominent among the Veteran's PTSD symptoms.  The Veteran also had impaired judgment in the from of homicidal ideation without intent, but did not act on these thoughts, showing that the overall level of impaired judgment was low.  The testimony provided by the Veteran's daughter suggests that the Veteran may have had an obsessional ritual, having rubbed a hole in a chair.  Assuming this was ritualistic behavior, there is no apparent impact on the overall level of functioning as a result.  In sum, the reported symptoms were of similar severity, frequency, and duration as those symptoms among the criteria for a 30 percent rating.  See 38 C.F.R. § 4.130, DC 9411.

The August 2004 VA examination report also contains a GAF score of 60.  According to DSM-IV, a score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  The Veteran did not, however, have flattened affect, circumstantial speech, conflict with peers or co-workers (or report a history of such conflict), and reported an intact family life, with a marriage over fifty years in length, good relationships with his three children, and a good relationship with extended family, as shown by his aunt living with him in 2004.  On the whole, the relatively high GAF score, indicative of "moderate" symptoms is consistent with a finding that the Veteran's PTSD was productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks with generally satisfactory functioning, routine behavior, self-care, and normal conversation.  

The Board has also considered the Veteran's overall occupational and social functioning in conjunction with his PTSD symptoms.  See Vazquez-Claudio, at 118.  The Veteran had some nervousness impact his career in the 1950's, but worked a full career at General Motors.  As mentioned, the Veteran had good relationships with his wife, children, and extended family.  The Veteran reported attending church, having friends, and hobbies.  This speaks to a high degree of preserved social functioning.  In sum, the Board finds that the Veteran's PTSD did not result in occupational or social impairment with reduced reliability and productivity, deficiencies in most areas, or total impairment.  The Board concludes that the schedular criteria for a rating in excess of 30 percent have not been met.  See 38 C.F.R. § 4.130, DC 9411.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  As discussed above, however, the Veteran's PTSD has been productive of consistent symptomatology.  In light of the consistent symptoms and that the criteria for a rating in excess of 30 percent were not met, the Board concludes that staged ratings are inapplicable.  See id.  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The schedular evaluation for the Veteran's PTSD is adequate.  The schedular rating criteria, DC 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested in nightmares, difficulty sleeping, avoidance of large crowds, heightened startle response, irritability, hypervigilance, disturbances to motivation and mood, nervousness, and anxiety.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected PTSD; thus, the schedular evaluations are adequate to rate the Veteran's PTSD.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  

Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record.  An inferred claim for a TDIU is raised as part of an increased rating claim only when certain requirements are met.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  TDIU is raised by inference when: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In the present appeal, neither the Veteran during his life nor the appellant have alleged that the Veteran was unemployable as a result of his PTSD.  On the contrary, the record reflects that the Veteran had a successful career before retiring in 1996.  Thus, the Board concludes that the Roberson requirements are not met and that consideration of TDIU is not warranted.

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

A rating in excess of 30 percent for posttraumatic stress disorder (PTSD), for the purpose of accrued benefits, is denied.




____________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


